On Application por a Rehearing.
Bermudez, C. J.
Construing tlie opx>osition as a suit in revendication, we think under the authority of Cathey vs. Kerr, administrator, 15 Ann. 228, that the proceeding ought to have been not by opposition, but by a direct suit, the more so, as tlie succession of Sanchez is not under a regular administration, hut under the administration of a tutor, who, after his administration as such shall have terminated, will remain in possession of the property.
Rehearing refused.